DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-58 are pending in this Application.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered. 
Response to Arguments
The amendments to the specification are not acceptable and thus not entered because they introduce new matter. See the objection below. 
Applicant’s argument/remarks, on pages 14, with respect to rejections to the claims under double patenting have been fully considered and  they are persuasive. The terminal disclaimer overcomes the rejections. 
Applicant’s argument/remarks, on pages 14-20, with respect to rejections to claims 1-3, 6-9, 12-16, 19-22, 24, 26, and 57-58 under 35 USC § 103(a) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification Objections
The amendment filed on 053/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “While only one ERS 500 and EDS 300 is shown in detail for clarity, it should be understood that a plurality of ERS 500 and EDS 300 systems share similar configurations”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 57-58, respectively recite “wherein the location power factor determined at each of a plurality of distribution locations”. The location power factor lacks antecedent basis in the claims.  It makes the claims unclear because it seems that a location for a power factor measurements is determined which that is not the case. According to the invention and claim 1 a power factor (value) is measured at each of a plurality of distribution locations including substations locations and VAR devices locations.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-16, 19-22, 24, 26 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 20130030591) in view of Deaver, SR (US 20110169461). 
 	As per claim 1, Powell teaches a control system for an electric power transmission and distribution grid configured to supply electric power to a plurality of user locations (see Fig. 1 and see 0064 “ FIG. 2 shows an example of the VCC system 200”), the system comprising: 
 	a supply point for generating electrical power (see Fig. 1 supply point 110 or any point before substation 130 is a suppy point); 
	a plurality of nodes downstream of the supply point (see Fig. 1 and Fig. 2 500 represents a node. 500 and 320 also represents a node as a whole. There are a plurality of nodes 500 since there are a plurality of substation in the grid system. See [0101] “each substation 530….substations 530”), wherein each node includes a substation configured to supply electrical power from the supply point to a plurality of user locations (see Fig. 1-2 substation 130/530; also, see [0058] and [0101]), wherein the substation includes a load tap change (LTC) transformer located or included within the substation downstream of the supply point (see [0065] “ER system 500, which may include, for example, one or more load tap changing (LTC) transformers, one or more voltage regulators…”); 
	a plurality of sensors, wherein each sensor is located at a respective one of 
 		a plurality of distribution locations on the distribution grid at or between the nodes (see page 14 “a plurality of sensors, wherein each sensor is located at a respective one of a plurality of distribution locations on the distribution grid at or between the supply point and at least one of the plurality of user locations”) and 
		at least one of the plurality of user locations (see page 14 “a plurality of sensors, wherein each sensor is located at a respective one of a plurality of distribution locations on the distribution grid at or between the supply point and at least one of the plurality of user locations”; also, see Fig. 1 and see [0110]), and wherein each sensor is configured to sense a component of the a supplied electric power at the respective distribution location and to generate measurement data based on the sensed component of the power (see page 14 claim 1 “wherein each sensor is configured to sense a voltage of the supplied electric power at the respective distribution location and to generate measurement data based on the sensed voltage”; also, see [0110]; also, see [0141] “the collected data may include, for example, …a power level (MWatt), a reactive power level (MVAr), a voltage (V), an apparent power level (MVA), a power factor (PF), …electrical power E.sub.Supply(t) output by the substation 530”); 
		at least one supply point sensor, wherein the at least one supply point sensor is located at or between the supply point and the plurality of nodes and configured to sense a component of a supplied electric power from the supply point (see [0110] “where the electrical power E.sub.In(t) is measured or determined at the input of the substation 530. The historical substation data may include a measured voltage component V.sub.In(t) of the received electrical power E.sub.In(t), which may be measured, for example, at the input of the transformer. The historical substation data may further include a measured current component I.sub.In(t) of the received electrical power E.sub.In(t). As noted earlier, the voltage component V.sub.In(t), the current component I.sub.In(t), and/or the electrical power E.sub.In(t) may be measured at a sampling period of, for example, every five seconds, ten seconds, thirty seconds, a minute, five minutes, ten minutes, or the like. The historical substation data may further include a phase difference .phi..sub.In(t) between the voltage component V.sub.In(t) and current component I.sub.In(t) of the electrical power E.sub.In(t). The power factor of the electrical power E.sub.In(t) may be determined based on the phase difference .phi..sub.In(t)”; also, see [0141])
 	 	a controller configured to receive the measurement data from the plurality of sensors, to determine a system power factor at the supply point (see 0111 “…The power factor of the electrical power E.sub.In(t) may be determined based on the phase difference .phi..sub.In(t)”, power output at the input of the substations is a system power factor at the supply point) and a node power factor at each of the plurality of nodes, (0110 The historical substation data may further include a phase difference value .phi..sub.Supply(t) between the voltage V.sub.Supply(t) and current I.sub.Supply(t) signals of the electrical power E.sub.Supply(t), which may be used to determine the power factor of the electrical power E.sub.Supply(t) supplied to the smart meters 330” and see [0141]), and to generate an energy delivery parameter based on the system power factor and/or a system volt-amperes reactive (VAR) (see 0056 The VCC system 200 is configured to monitor energy usage at the ED system 300 and determine one or more energy delivery parameters C.sub.ED at the EC system (or voltage controller) 400. The EC system 400 may then provide the one or more energy delivery parameters C.sub.ED to the ER system 500 to adjust the energy delivered to a plurality of users for maximum energy conservation”; also, see 0070 “…The energy delivery parameters C.sub.ED may further include, for example, load-tap-changer (LTC) control commands”); and 
 	at least one 0056 The VCC system 200 is configured to monitor energy usage at the ED system 300 and determine one or more energy delivery parameters C.sub.ED at the EC system (or voltage controller) 400. The EC system 400 may then provide the one or more energy delivery parameters C.sub.ED to the ER system 500 to adjust the energy delivered to a plurality of users for maximum energy conservation”; also, see 0070 “…The energy delivery parameters C.sub.ED may further include, for example, load-tap-changer (LTC) control commands”; also, see [0074] “the substation 530 may also include a buck/boost transformer to adjust and maximize the power factor of the electrical power E.sub.Delivered(t) supplied to the users on power supply lines 340”).
	While an LTC transformer or buck/boost transformer acts like a VAR adjuster and  subtracts reactive power, Powell does not teach at least one VAR adjusting device such as a capacitor (as intended in this Application).
	However, Deaver teaches a system and method comprising at least one VAR adjusting device configured to add or subtract VARs to the electric power transmission and distribution grid in response to an energy delivery parameter (see [0029] “data is gathered for each capacitor bank 116, including measurements from the corresponding sensor(s) 118.  Such data may be used to determine which capacitor banks 116 to switch in or out of its corresponding MV circuit 106 in order to alter (e.g., reduce) the VAR and improve power factor.  Select criteria may be implemented to determine which capacitor bank(s) 116 are to be selected for switching”, this teaches or suggests that commands/energy deliver parameters are used to switch in or out the VAR adjusting device(s); also, see [0032] “At 310, configuration commands may be transmitted to the selected capacitor bank 116 to switch the selected capacitor bank in or out of a given MV power line circuit 106”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell’s invention to include at least one VAR adjusting device configured to add or subtract VARs to the electric power transmission and distribution grid in response to an energy delivery parameter as taught by Devaer in order to control the at least one VAR adjusting device to add or subtract VARs in order to regulate the power factor in the grid (see [0002] and [0023] “According to an example embodiment of the present invention, a system, device and method for regulating the power factor of a power distribution system controls which capacitor banks are engaged at any given time to vary voltage-ampere reactance (VAR)--the reactive power--for a given portion of the power line distribution system such as a substation bus or the power lines coupled to a substation transformer. Regulating the power factor, as used herein, generally equates to reducing the VARs”).
	As per claim 2, Powell-Deaver teaches the system of claim 1, Deaver further teaches wherein the at least one VAR adjusting device is configured to add or subtract VARs to the electric power transmission and distribution grid when the at least one VAR adjusting device is closed or opened (see [0029] “Such data may be used to determine which capacitor banks 116 to switch in or out of its corresponding MV circuit 106 in order to alter (e.g., reduce) the VAR and improve power factor”, Thus, when capacitors are opened or closed/switch in or out  VARS are added or reduced).
	As per claim 3, Powell-Deaver teaches the system of claim 1, Powell further teaches wherein the system power factor represents the power factor for the power supplied to the plurality of nodes and the plurality of distribution locations within the plurality of nodes (see [0110] “the power factor of the electrical power E.sub.Supply(t) supplied to the smart meters 330”, the nodes represent each of the substations and its users connected to the supply point 110).
	As per claim 6, Powell-Deaver teaches the system of claim 3, Deaver further teaches wherein the controller is configured to adjust at least one VAR adjusting device per node until a first determined VAR set point is reached (also, see [0023] “capacitor banks are engaged at any given time to vary voltage-ampere reactance (VAR)--the reactive power--for a given portion of the power line distribution system such as a substation bus or the power lines coupled to a substation transformer”; also, see [0050] “This generally ensures that switching of the capacitor bank 116 does not cause the Bus VARs to move beyond a threshold”, thus, capacitors are selected and switched in or out until a threshold is reached).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include wherein the controller is configured to adjust at least one VAR adjusting device per node until a first determined VAR set point is reached as taught by Deaver in order to regulate the power factor at each node/substation and also contribute to regulate the system power factor (see [0002] and [0023]).
	As per claim 7, Powell-Deaver teaches the system of claim 1, Deaver further teaches wherein the at least one VAR adjusting device includes a first node VAR adjusting device within a first node and wherein the controller is configured to adjust the first node VAR adjusting device based on measurement data generated within a second node different than the first node (see [0049] when the VARS or power factor of an MV line 106 measured at the point 108 is above or below a threshold, then, one or more capacitors 116 are adjusted. The last capacitor 116d is adjusted based on the measured point 108/supply point, which is an area of influence/outside the node different than the near area of influence of the capacitor 116d. The second node could a second location of a second VAR device 116b).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include wherein the at least one VAR adjusting device includes a first node VAR adjusting device within a first node and wherein the controller is configured to adjust the first node VAR adjusting device based on measurement data generated within a second node different than the first node (see [0049] when the VARS or power factor of an MV line 106 measured at the point 108 is above or below a threshold, then, one or more capacitors 116 are adjusted. The last capacitor 116d is adjusted based on the measured point 108/supply point, which is an area of influence/outside the node different than the near area of influence of the capacitor 116d) as taught by Deaver in order to regulate the power factor at each node/substation and also contribute to regulate the system power factor (see [0002] and [0023]).
	As per claim 8, Powell-Deaver teaches the system of claim 7, Deaver further teaches wherein the at least one VAR adjusting device includes a second node VAR adjusting device within the second node (see Fig. 2 second VAR devices 116a , and VAR device/first capacitor 116b; also, see [0028] load tap changers of the transformer 104 are also second VAR adjusting devices), the controller is configured to adjust the at least one VAR adjusting device based on measurement data generated at the second VAR adjusting device (see Fig. 2 any VAR adjusting device 116b-d is capable of being adjusted based on measurement data at second VAR device such as 116a or LTC at the substation since power factors are measured at points 102, 104, 108) in order to regulate the power factor at each node/substation and also contribute to regulate the system power factor (see [0002] and [0023]).
	As per claim 9, Powell-Deaver teaches the system of claim 1, Deaver further teaches wherein the controller is configured to operate in one of a plurality of different operating modes based on the determined system power factor (see Fig. 4 and [0036] “At 402… measure voltage, VAR…”; also, see “[0038] at 410, based on the data from the real time database 54 and/or data from elsewhere, the process determines if an automation mode is set to Monitor Only (meaning that no automated capacitor changes are permitted).  If the mode is set to Monitor Only, then subsequent validation processes need not be performed.  If the mode is not set to Monitor Only (e.g., in manual or automatic mode), then for each capacitor bank 116 for which data was gathered, it is determined whether a predetermined minimum wait time has lapsed since the last the time the capacitor bank 116 was last switched (in or out).  If the minimum wait time has not elapsed, then the capacitor bank is not eligible for being switched”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include wherein the controller is configured to operate in one of a plurality of different operating modes based on the determined system power factor as taught Deaver in order to control the VAR adjusting devices based on the mode (see Fig. 5 and see [0044]). 	
 	As per claim 12, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis. Claim 12 further recites and Deaver further teaches generating an energy delivery parameter based on the system power factor to optimize or adjust the system power factor and thus also the system volt-amperes reactive IVAR) (see Deaver [0029] “data is gathered for each capacitor bank 116, including measurements from the corresponding sensor(s) 118.  Such data may be used to determine which capacitor banks 116 to switch in or out of its corresponding MV circuit 106 in order to alter (e.g., reduce) the VAR and improve power factor.  Select criteria may be implemented to determine which capacitor bank(s) 116 are to be selected for switching”, this teaches or suggests that commands/energy deliver parameters are used to switch in or out the VAR adjusting device(s) to optimize /alter power factor and as a result also the VARs in the system”). 
 	As per claim 13, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As per claim 14, Powell-Deaver teaches the method of claim 12, 
	Powell further teaches wherein the energy deliver parameter is further based on at least one node power factor (see [0074] “The substation 530 may also include a buck/boost transformer to adjust and maximize the power factor of the electrical power E.sub.Delivered(t) supplied to the users on power supply lines 340.” Also, see [0056] The VCC system 200 is configured to monitor energy usage at the ED system 300 and determine one or more energy delivery parameters C.sub.ED at the EC system (or voltage controller) 400. The EC system 400 may then provide the one or more energy delivery parameters C.sub.ED to the ER system 500 to adjust the energy delivered to a plurality of users for maximum energy conservation”; also, see 0070 “…The energy delivery parameters C.sub.ED may further include, for example, load-tap-changer (LTC) control commands”; also, see [0110] and [0141]);
 	Deaver further teaches wherein the energy deliver parameter is further based on at least one node power factor (see [0031] “the power factor may be compared to a threshold to determine whether the  power factor is to be adjusted to improve power distribution efficiency”; this determination is based on at measured value of a at least one node power factor such as point/node 108, or by averaging the power factors of each of the nodes 118a-d; also, see [0048] “More specifically, the application monitors all of the MV circuits supplied power by the substation bus and attempts to switch a capacitor on the MV circuit that is most in need of having the switching performed (e.g. worst power factor, greatest VARs, or most in the lag if attempting to switch in a capacitor bank 116), thus the capacitor receive an energy deliver parameter/command to adjust their status based on at least one node power factor or any system power factor in the grid ).
	As per claim 15, Powell-Deaver teaches the method of claim 12, Powell further teaches wherein the plurality of distribution locations are the plurality of nodes (see Fig. 1 and 2 as explained above each node is a substation and users/load along its distribution line. There are plurality of substation and thus a plurality of nodes. The sensors are located at the plurality of substations locations or along its distribution lines). 
 	As per claim 16, this claim is the method claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
 	As per claim 19, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
 	As per claim 20, this claim is the method claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.
 	As per claim 21, this claim is the method claim corresponding to the system claim 8 and is rejected for the same reasons mutatis mutandis.
 	As per claim 22, this claim is the method claim corresponding to the system claim 9 and is rejected for the same reasons mutatis mutandis.
 	As per claim 24, this claim is the method claim corresponding to the system claim 11 and is rejected for the same reasons mutatis mutandis.
	As per claim 26, this claim is the method claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.
	As per claim 57, Powell-Deaver teaches the system of claim 1, Powell further teaches Deaver further teaches wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of substations transformers (see [0110] and [0111] the power factor at each input and output of the substations detected, wherein each substation has an LTC transformer and or buck/boost transformer. See [0032] “LTC transformer at a substation”; also, see [0058]).
	Deaver further teaches wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of substations transformer (see Fig. 1 and see [0028] sensors 118 measure power factor; also, see [0036] the data collected from the sensors include VAR and local power factors which are determined in a substation  “The gathered data may be stored in a real time database 54, such as may be located in a computer system 52 at a substation or elsewhere”).
  	As per claim 58, Powell-Deaver teaches the system of claim 1, Deaver further teaches wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of VAR adjusting devices (see Fig. 2 the location power factors are determined at each of the VAR adjusting devices 118a). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include wherein the location power factor determined at each of a plurality of distribution locations is determined at each of the plurality of VAR adjusting devices as taught by Deaver in order to regulate power factor of a power distribution and at the customer location  (see 0007 “to regulate the power factor of a power distribution system to thereby enable the power distribution system to operate in a more efficient manner. These and other needs are addressed by various embodiments of the present invention”; also, see [0026]).
 Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 20130030591) in view of Deaver, SR (US 20110169461) as applied to claim 3 above, and further in view of Hauf et al (US 20100250018).
	As per claim 4, Powell-Deaver teaches the system of claim 3, while Deaver determines if the system power factor is lagging or leading based on the measured power factor at the substation (before or after the substation at points 102 or 108, see [0028]) and organizes/sorts the line circuits in a descending order of VARS (See [0048]) and also implicitly teaches that some nodes/points in the network would be lagging while others would be leading Deaver does not explicitly teach wherein the controller is configured to order the nodes from most lagging to least lagging and then least leading to most leading if the system power factor is lagging.
	However, Hauf, teaches a system and method comprising a unit/controller configured to order measured values in ascending or descending order (see [0074]).    
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include a unit/controller configured to order measured values in ascending and descending order as taught by Hauf in order to order/sort the sensor measurements to be selected (see [0135]).  One of ordinary skill in the art would be motivated to order the nodes from most lagging to least lagging (this is an ascending order) and then least leading to most leading if the system power factor is lagging (this is a descending order) using the sorting unit of Hauf in order to easily display or identify the nodes (Deaver teaches displaying power factors, see [0057]) with highest or lowest lagging or leading problems and correct the problem (see [0048] Deaver teaches that the nodes with highest or lowest VARs/power factor are selected to be corrected).
	As per claim 5, Powell-Deaver teaches the system of claim 3, while Deaver determines if the system power factor is lagging or leading based on the measured power factor at the substation (before or after the substation at points 102 or 108, see [0028]) and organizes/sorts the line circuits in a descending order of VARS (See [0048]) and also implicitly teaches that some nodes/points in the network would be lagging while others would be leading, Deaver does not explicitly teach wherein the controller is configured to order the nodes from most leading to least leading (this is ascending order. For instance, -.80, -.90, .-.95) and then least lagging to most lagging if the system power factor is leading (this is descending order. For instance, .95, .90, .80).
	However, Hauf, in an analogous art of power control, teaches a system and method comprising a unit/controller configured to order measured values in ascending or descending order (see [0074]).    
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include a unit/controller configured to order measured values in ascending and descending order as taught by Hauf in order to order/sort the sensor measurements to be selected (see [0135]).  One of ordinary skill in the art would be motivated to order the nodes from most leading to least leading (this is an ascending order) and then least lagging to most lagging (this is a descending order) using the sorting unit of Hauf in order to easily display or identify the nodes (Deaver teaches displaying power factors, see [0057]) with highest or lowest lagging or leading problems and correct the problem (see [0048] Deaver teaches that the nodes with highest or lowest VARs/power factor are selected to be corrected).
 	As per claim 17, this claim is the method claim corresponding to the system claim 4 and is rejected for the same reasons mutatis mutandis.
 	As per claim 18, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.
Claims 10-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 20130030591) in view of Deaver, SR (US 20110169461) as applied to claim 9 above, and further in view of Vukojevic et al (US 20130024032).
 	As per claim 10, Powell-Deaver teaches the system of claim 9, Deaver further teaches wherein the controller is configured to operate in at least a first and a second operating modes (see [0038] manual or automatic mode). 
	While Deaver teaches that priority is assigned to the VAR devices (11) based on the measurement position (see [0053] “give higher priority to the capacitor banks 116 that are the farthest away from the bus 105 along the MV power line circuits 106”)
 	Deaver does not explicitly teach the first operating mode is configured to prioritize the system power factor over a power factor determined from within a single node when determining whether or not to adjust the at least one VAR adjusting device within the single node.
 	However, Vukojevic, in an analogous art of power factor control teaches a system and method comprising a first operating mode is configured to give more weight to system-level measurements than local measurements (see [0071] “The algorithm for the power factor can be based on the following three cases/modes (user preference/weight/priority): pf per feeder; pf at low side 306 of substation transformer 300; and pf at high side 304 of substation transformer 302/system level measurements”) when determining whether or not to adjust the at least one VAR adjusting device (see [0073] “We need to ensure that we address the situation where we would switch one capacitor in order to flatten the voltage and then, we would switch the same capacitor in order to improve the power factor”; also, see [0125]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include a first operating mode is configured to give more weight to system-level measurements than local measurements when determining whether or not to adjust the at least one VAR adjusting device as taught by Vukojevic in order to correct the power factor at the system level measurements location with preference (see [0125] “determining and controlling power factor on the feeder, power factor on the low side of the transformer, and power factor on the high side of the transformer.  In addition, the capacitor bank in the substation may also be used as a device for power factor correction, in addition to all capacitors in the field”). 
	As per claim 11, Powell-Deaver-Vukojevic teaches the system of claim 10, Deaver further teaches wherein the second operating mode is configured to prioritize a power factor determined from within a single node over the system power factor when determining whether or not to adjust the at least one VAR adjusting device within the single node (see [0053] “Switching-in-priority for each capacitor bank 116 may be set up by default to alternate among the MV power line circuits 106 coupled to the bus 105 and give higher priority to the capacitor banks 116 that are the farthest away from the bus 105 along the MV power line circuits 106”; Thus, more weight is given to local measurements that are farther away from the system level measurements (point 108); also, in an alternative interpretation, see [0048] “As discussed above, in other embodiments the VARs supplied to each power line conductor connected to the Bus may be sorted to select the power line conductor with the highest VARs (or lowest VARs) to determine the capacitor banks from which to generate the capacitor bank list”, thus, if the system power factor is determined to be at point 102 or first point 108, and a highest local measurement at 106c is determined, then the priority is given to local measurements 106c and the VAR devices are adjusted according to the priority local measurement ).
 	As per claim 23, this claim is the method claim corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis. 	
Claims 25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 20130030591) in view of Deaver, SR (US 20110169461) as applied to claim 9 above, and further in view or Teichmann et al (US 20110144817).
 	As per claim 25, Powell-Deaver teaches the system of claim 9, while Deaver teaches wherein the controller is configured to determine the operating mode between a target operating mode based on the determined power factor (Deaver teaches that that the power factor is controlled to be within a range or target mode, see [0031 “the power factor may be compared to a threshold/determining a target mode to determine whether the power factor is to be adjusted to improve power distribution efficiency), Deaver does not explicitly teach wherein controller is configured to determine the operating mode between a plurality of lagging operating modes, a plurality of leading operating modes, and a target operating mode based on the determined system power factor (see [0049] when the VARS or power factor of an MV line 106 measured at the point 108 (second node) is above or below a threshold, then, one or more capacitors 116 (first node) are adjusted. The last capacitor 116d (first node) is adjusted based on the measured point 108/supply point (second node) which is an area of influence/outside the node different than the near area of influence of the capacitor 116d).
	Teichmann, in an analogous art of power grid control. Teaches a system and method comprising wherein controller is configured to determine the operating mode between a plurality of lagging operating modes, and a plurality of leading operating modes (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”, this range of values overlaps or is within the plurality of modes/ranges for lagging and leading ranges. For instance, .9 to any value less ha 1 are lagging values and any value -.9 to 1 are leading values).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver’s combination as taught above to include wherein controller (see [0035] “power factor tolerance range signals received by wind turbine farm controller 304 and/or wind turbine controllers 302 from wind turbine farm control input device 308”) is configured to determine the operating mode between a plurality of lagging operating modes, and a plurality of leading operating modes as taught by Teichmann in order to control a power generation device based on the current power factor value or mode (see [0013] “A further technical effect of the wind turbine farm electrical control system described herein includes narrowing voltage and/or power factor tolerance ranges and commensurately increasing electric power and current generation, while maintaining sufficient margins to power and current parameters to accommodate potential large voltage transients in the grid” [0035] “wind turbine power factor tolerance regulator 322 includes sufficient programming, including algorithms, to facilitate establishing electric power generation parameters based on electrical grid voltage and power factor tolerance range signals received by wind turbine farm controller 304”; also, see Fig. 3 which shows a table with defined power factors each correlated with controlling parameters of power generation for maintaining the power factors desired; also, see [0038] “Specifically, when the commanded power factor tolerance range is narrowed to .+-.0.95 pf and the commanded grid voltage tolerance range of  .+-.10% is maintained, the upper parameter for power generation is increased by 6% to 106% of nominal rated power generation”; also, see [0042] “[0042] In general, for every 1% narrowing of the commanded grid power factor tolerance range, an increase of approximately 1% of the upper parameter for power generation from each wind turbine generator 100 is attained”). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s combination as taught above to include the power factor ranges of Teichmann and use the capacity of the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).
	As per claim 27, this claim is the method claim corresponding to the system claim 25 and is rejected for the same reasons mutatis mutandis.
 	As per claim 28, Powell-Deaver-Teichmann teaches the method of claim 27, Teichmann further teaches further comprising determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point (see [0039] “while the commanded power factor tolerance range is maintained at +-.0.9 pf”, this instant invention defines the emergency lag mode/range is a range of .86-.94 lagging, thus, the range of Teichmann overlaps with this range”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver-Teichmann invention to include comprising determining the system mode of operation is emergency lag mode when the determined system power factor is lagging and is less than or equal to a predetermined emergency lagging power factor set point as taught by Teichmann in order to increase or decrease the power generation to adjust the power to reach or maintain a power factor in this range (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s combination as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).    
	As per claim 29, Powell-Deaver-Teichmann the method of claim 27, Teichmann further teaches further comprising determining the system mode of operation is emergency lead mode when the determined system power factor is leading and is less than or equal to a predetermined emergency leading power factor set point (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”; this instant invention defines the emergency lead mode/range M5 a range of -.86 to .-94 leading, thus, the range of Teichmann overlaps with this range).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver-Teichmann combination as taught above to include comprising determining the system mode of operation is emergency lead mode when the determined system power factor is leading and is less than or equal to a predetermined emergency leading power factor set point as taught by Teichmann in order to increase or decrease the power generation to adjust the power to reach or maintain a power factor in this range (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).    
	As per claim 30, Powell-Deaver-Teichmann teaches the method of claim 27, Teichmann further teaches further comprising determining the system mode of operation is lag mode when the determined system power factor is lagging and is greater than the predetermined emergency lagging power factor set point and less than a predetermined lagging power factor set point (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”; this instant invention defines the lag mode/range M2 as range of .94 to .98 lagging, thus, the range of Teichmann overlaps with this range; also, see Fig. 3 which shows a table with defined power factors each correlated with controlling parameters of power generation for maintaining the power factors desired; also, see [0038] “Specifically, when the commanded power factor tolerance range is narrowed to .+-.0.95 pf and the commanded grid voltage tolerance range of  .+-.10% is maintained, the upper parameter for power generation is increased by 6% to 106% of nominal rated power generation”; also, see [0042] “[0042] In general, for every 1% narrowing of the commanded grid power factor tolerance range, an increase of approximately 1% of the upper parameter for power generation from each wind turbine generator 100 is attained”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver-Teichmann invention to include comprising determining the system mode of operation is lag mode when the determined system power factor is lagging and is greater than the predetermined emergency lagging power factor set point and less than a predetermined lagging power factor set point as taught by Teichmann in order to increase or decrease the power generation to adjust the power to reach or maintain a power factor in this range (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).    
As per claim 31, Powell-Deaver-Teichmann teaches the method of claim 27, Teichmann further comprising determining the system mode of operation is lead mode when the determined system power factor is leading and is greater than the predetermined emergency leading power factor set point and less than a predetermined leading power factor set point (see [0031] “an initial electrical grid power factor tolerance range of grid 213 is a range of grid power factor values that extends from a +0.9 power factor (pf) to a -0.9 pf.  The positive sign "+" is indicative of a lagging power factor and the negative sign "-" is indicative of a leading power factor”; this instant invention defines the lead mode/range M2 as range of -.94 to -.98 lagging, thus, the range of Teichmann includes this range; also, see Fig. 3 which shows a table with defined power factors each correlated with controlling parameters of power generation for maintaining the power factors desired; also, see [0038] “Specifically, when the commanded power factor tolerance range is narrowed to .+-.0.95 pf and the commanded grid voltage tolerance range of  .+-.10% is maintained, the upper parameter for power generation is increased by 6% to 106% of nominal rated power generation”; also, see [0042] “[0042] In general, for every 1% narrowing of the commanded grid power factor tolerance range, an increase of approximately 1% of the upper parameter for power generation from each wind turbine generator 100 is attained”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Powell-Deaver-Teichmann combination as taught above to include the determining the system mode of operation is lead mode when the determined system power factor is leading and is greater than the predetermined emergency leading power factor set point and less than a predetermined leading power factor set point as taught by Teichmann in order to increase or decrease the power generation to adjust the power to reach or maintain a power factor in this range (see Table 324 in Fig. 3 the power regulator controls the power adjuster to several values based on an emergency lag mode/range with a pf<.94). one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Deaver’s invention as taught above to include the power factor ranges of Teichmann and further use the capacitors of Deaver to bring or maintain the power factor within a desired or determined range from a plurality of ranges to improve power distribution efficiency (see Deaver [0031]).   
	As per claim 32, Powell-Deaver-Teichmann teaches the method of claim 27, Deaver further teaches further comprising determining the system mode of operation is target mode when the determined system power factor is lagging and is greater than the predetermined leading power factor set point or leading and greater than a predetermined leading power factor set point (Deaver teaches that that the power factor is controlled to be within a range or target mode, see [0031 “the power factor may be compared to a threshold/determining a target mode to determine whether the power factor is to be adjusted to improve power distribution efficiency).
Indication of Allowable Subject Matter
No prior art rejection has been found or given to claims 33-56.
 As stated in the previous office action, Claims 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 
	As per claim 33, recites “the method of claim 28, further comprising determining the deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs”.
	As per claim 34,recites “the method of claim 29, further comprising determining the surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs”.
	As per claim 35, recites “the method of claim 30, further comprising
	determining the deficit to target mode, wherein the deficit to target mode is a lag target close VARs”.
	As per claim 36, recites “the method of claim 31, further comprising determining the surplus to target mode, wherein the surplus to target models a lead target open VARs”.
	As per claim 37, recites “the method of claim 32, further comprising determining a target mode close VARs if the determined system power factor is lagging and determining a target mode open VARs if the determined system power factor is leading”.
	The prior art of record alone or in combination does not explicitly teach or suggest determining a deficit to target mode, wherein the deficit to target mode is an emergency lag target close VARs (see 0084 eqn 1 and mode 1), determining the surplus to target mode, wherein the surplus to target mode is an emergency lead target open VARs (see 0103 Mode 5 eqn 7), determining the deficit to target mode, wherein the deficit to target mode is a lag target close VARs (see [0088] mode 2 and eqn 1), determining the surplus to target mode, wherein the surplus to target models a lead target open VARs (see 0100 mode 4 eqn 7), and determining a target mode close VARs if the determined system power factor is lagging and determining a target mode open VARs if the determined system power factor is leading (see 0091 mode 3 eqn 2)
as recited in claims 33-37 above. Each of the calculated values is not known in the art and the have been interpreted in light of the specification and cover the respective equation and its variables as clearly recited in equations 1, 2, 3, and 7. For instance, determining an emergency lag target close VARs is defined in equation 1. An emergency lead target open VARs is defined in equation 7. A lag target close VARs with respect to mode M2, id defined in equation 1. A lead target open VARs is defined in equation 7. Finally,  Determining a target mode close VARs if the determined system power factor is lagging and determining a target mode open VARs if the determined system power factor is leading are defined in equations 2 and 3 and which correspond to mode 3.
	Claims 38-56 are dependent on claims 33-37 and they would be allowable for the same reason as their parent claims. 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. 
	Fisher et al (US 10135247) teaches a Colt-Var control system including a plurality of substations and nodes, measuring power factor and controlling VAR devices to maintain the power factor at unity. 
	Hansell et al (US 10554257) teaches substation including LTC transformers.  
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116